Title: To Thomas Jefferson from Horatio G. Spafford, 30 October 1803
From: Spafford, Horatio G.
To: Jefferson, Thomas


          
            Sir,
            Canaan, (N. York) Oct. 30th. 1803.
          
          A plain man, wishes to lay before you in a plain way, some observations. He chooses to offer to you, Sir, from the consideration of respect which is due to the rank you enjoy, & the fame of your Philosophy. I am also proud of the sentiment, that a respectful duty to the first man of our nation, prompts me to offer to your patronage, an invention, which I am led to believe may be of general utility. Respectfully wishing to invite your attention to a description of the
            Close Fire Place; it follows.—
           The Jambs & back forming an equal mitre, the Mantel high, ; the back from the bottom swelling forward toward the top at  
 out? of the chimney;—The Jambs projecting beyond the Mantel an half inch; containing a groove on the inside, in which is to play up & down behind the caseing of the breastwork, a sheet of Iron, Copper, or Tin; the whole size of the front of the fire place: suspended by weights by means of a cord at each end, so as to form an exact equillibrium.
          Also a lid, hung by hinges to the inside of the Mantel of such size as to fill completely the throat of the chimney when let down; but suspended by weights, as the other; so that it may be varied to fill the half, or the whole of the throat at pleasure.
          
          The various uses of these improvements will probably be seen by you so readily as to render a description of them superfluous—but I will mention a few that are experienced.
          When wood is laid on the fire, by sliding the plate close to the hearth, & opening a small door at the bottom of the same, the air which is rushing in to supply the place of the rarified air which has escaped through the Funnel of the chimney, will be so concentrated as to press forcibly on the fire, & occasion it to kindle immediately.
          When the fire burns clearly, raise the Plate as high as may be, & yet confine the Smoak: by this, all the benefits of a moveable Mantel are enjoyed.
          It cannot have escaped your notice, that [with?] air heat in rooms by fire places of the common construction, more than 7 eighths passes off through the chimney. By lessening the throat of the chimney to a size which will but just carry off the smoak, that evil is remedied in a very considerable degree.
          When the air is clear & light, & the smoak rises freely, it is found that the great Plate may be raised considerably higher than Mantels commonly are; which gives additional heat from the blaze, (being commonly hidden behind the Mantel piece.)
          In summer, the disagreeable blackness of the fire place is entirely hidden by the great Plate; which may be painted conformably to the room, & be extremely ornamental.
          It is obvious that the smoak may at all times be confined to the chimney by lowering this Plate sufficiently.
          When wood is completely in a state of ignition, by lowering the Plate, & lid, so as to prevent the action of air on the coals, fire may be retained sufficient through the night, to do considerable toward keeping the room comfortably warm.
          I could have treated this subject more Philosophically, but it were needless—to you, Sir, I submit it, wishing that you would do me the favour to transmit me your opinion of the premises.
          I earnestly beg of you, Sir, to excuse the liberty I have taken, & the best wishes of a citizen attend you.
          I have the honour to be Sir, with perfect respect your Obt. Servt.
          
            Horatio G. Spafford
          
        